NUMBER 13-18-00676-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                             IN RE ERNEST PERRY


                      On Petition for Writ of Mandamus.


                                      ORDER

  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

      Relator Ernest Perry filed a petition for writ of mandamus and emergency motion

for stay in this cause on December 13, 2018. Through this original proceeding, Perry

seeks to compel the deposition of a corporate representative of State Farm Mutual

Automobile Insurance Company in the underlying uninsured/underinsured motorist case.

By emergency motion, relator seeks to stay the trial of this case which is scheduled to

commence on January 7, 2019.

      The Court, having examined and fully considered the emergency motion for stay,

is of the opinion that it should be granted. Accordingly, we grant the emergency motion
for stay and we order the trial of this case, presently set for January 7, 2019, to be stayed

pending further order of the Court or resolution of this original proceeding. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, State Farm Mutual Automobile

Insurance Company, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                         PER CURIAM


Delivered and filed the
14th day of December, 2018.




                                                  2